                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                      WESTERN DIVISION

Brett A. Adkins,
                                                         Case No. l:17-cv-643
       Plaintiff,
                                                         Judge Susan J. Dlott

                                                         Order Striking Filings and Extending
Marathon Petroleum Company,LP,                           Deadlines

       Defendant.



       Plaintifffiled a Motion in Limine(Doc. 129)and a Statement of[Proposed] Undisputed

Facts(Doc. 130-1)both on June 30,2021. Both filings violate this Court's Standing Order on

Civil Procedures, which can be found at https://www.ohsd.uscourts.gov/FPDlott. As to the

Motion in Limine,Plaintiff did not request leave ofthe Court to file a memorandum in excess of

twenty(20)pages. Plaintiff also did not file a table ofcontents and summary as required for a

memorandum exce^ing twenty(20)pages. Finally, as to both filings. Plaintifffailed to use the

correct citation format. Parties are required to file depositions, deposition exhibits, and exhibits

to dispositive motions before they file the dispositive motions. Citations to depositions,

deposition exhibits, and other exhibits must include the CM/ECF Doc.# and PagelD #.

       Accordingly, the Court will strike Plaintiffs Motion in Limine(Doc. 129)and Statement

of[Proposed] Undisputed Facts(Doc. 130-1) without prejudice to refiling. Plaintiff has leave to

file a renewed Motion in Limine not to exceed thirty-eight(38)pages and a renewed Statement

ofProposed Undisputed Facts both no later than July 16,2021. The filings must comply with

the Court's Standing Order on Civil Procedures in all respects. The deadline for Plaintiff and

Defendant to file memoranda in opposition to all pending motions will be extended to August

20,2021 and the deadline to file the reply briefs will be extended to September 17,2021.
IT IS SO ORDERED.


                    BY THE COURT:



                                       y.
                    Susan J. DIott
                    United States District Judge
